HUTCHINSON, Justice,
concurring.
In his omnibus pre-trial motion, appellant sought to suppress his cellmate Brown’s trial testimony as to incriminating admissions the appellant made to him. Appellant con*510tended that Brown was a police agent planted to obtain incriminating information against him, in violation of appellant’s Sixth Amendment rights as first set forth in Massiah v. United States, 377 U.S. 201, 84 S.Ct. 1199, 12 L.Ed.2d 246 (1964), and further expounded in United States v. Henry, 447 U.S. 264, 100 S.Ct. 2183, 65 L.Ed.2d 115 (1980).
He raised this issue in the following terms in paragraphs 15 and 16 of his omnibus pre-trial motion:
15. The Commonwealth alleges that the defendant has made certain oral statements to their Agent/Informant, Thomas O. Brown, which the defendant believes the Commonwealth will offer into evidence against him at his trial.
16. Said alleged oral statements were illegally obtained in that:
(A) They were obtained by deceit and entrapment and without informing the defendant of his right to remain silent, and have his counsel present which is in violation of the defendant’s rights as guaranteed by the Fifth, Sixth and Fourteenth Amendments [sic] to the United States Constitution and the Pennsylvania Constitution. (See Winston Massiah v. United States, 337 [377] U.S. 201 [84 S.Ct. 1199, 12 L.Ed.2d 246] (1964).
At the suppression hearing the detective who first interviewed the informant Brown testified unequivocally that he had never had contact with Brown until October 2 and that that contact was at Brown’s request. The court refused to suppress Brown’s testimony as to his conversations with appellant. Subsequently during the trial, defense counsel learned that this detective had in fact visited Brown at the prison on September 26,1978. He then attempted to reopen the suppression hearing, but the court refused to do so because that evidence was in prison records available to defense counsel at the time of the suppression hearing.
On appeal to us we decided that the Sixth Amendment issue was of sufficient import to warrant a further evidentiary hearing on the issue of whether Brown was a Commonwealth agent and we remanded the case for that pur*511pose. Since this remand amounted to nothing more than a retrial of the suppression issues our scope of review is defined by the standards governing review of a suppression court’s findings of fact. If the suppression court has determined that the evidence is admissible, this Court will consider only the evidence of the prosecution’s witnesses and so much of the evidence for the defense as fairly read in the context of the record as a whole remains uncontradicted. Commonwealth v. Brown, 473 Pa. 562, 375 A.2d 1260 (1977). Under this standard questions of credibility are left to the suppression court. See Commonwealth v. Davis, 491 Pa. 363, 421 A.2d 179 (1980).
The defense evidence that detectives visited the informer September 26, 1978, and that he spoke with them about appellant is now uncontradicted. The prosecution witnesses testified that they did not ask the informer, Brown, for any information, seek his cooperation, or offer him any reward or promise for information, but that they did respond to his relayed request for an interview October 2, 1978, and on that date took further statements concerning appellant’s admissions. There is no evidence distinguishing those statements appellant gave Brown prior to September 26 from those statements appellant gave him after that date but before October 2. Thus, considering the evidence under the standards governing suppression matters, the facts are that Brown spoke to detectives about defendant’s role in this homicide and on September 26 Brown had an audience with detectives investigating this crime and offered his services as an informant, in return for favorable treatment within the penal system. No express agreement to accept that offer was made by any official, but the informer was returned to the same cell he had previously occupied with defendant. Less than a week later, on October 2, detectives again responded to a request from Brown and met with him a second time. At this meeting, appellant’s role in this homicide was again discussed and statements of appellant’s incriminating admissions to Brown were taken by the detectives.
*512Under the teaching of Massiah v. United States, supra, as expanded upon in Henry, supra, it seems to me that it would be the Commonwealth’s burden to show by a preponderance of the evidence which of appellant’s statements to the informer were given before the informer became an agent, if he had in fact become a government agent on September 26. I do not believe, however, that Brown became an agent under controlling federal constitutional law simply because the state returned him to appellant’s cell knowing that he wanted to broker information from appellant.1 Thus, under the suppression court’s findings, the Commonwealth did not violate Henry when it returned Brown to appellant’s cell on September 26.
In the light of the testimonial contradictions of the Commonwealth witnesses which this record shows, I must confess to being somewhat more skeptical than the trial court about the Commonwealth’s testimony that the officer merely listened to Brown on September 26, elicited no conversation and made no promises. However, as previously stated, this Court must accept the suppression court’s finding on credibility. Commonwealth v. Davis, supra. This is properly so because the suppression court has the unique opportunity to observe the witnesses. Therefore, since I believe the Sixth Amendment as expounded in Henry does not require an inference that a would-be government agent *513becomes one without approaching the government, offering information, and asking a reward for that information, our standards governing the scope of appellate review require an affirmance of the trial court. Commonwealth v. Davis, supra. I see no reason to afford a defendant broader protection under the analogous provision in Article I, Section 9 of our Pennsylvania Constitution.
PAPADAKOS, J., joins in this Concurring Opinion.

. In Henry, Nichols, a paid informant, had been told by government agents to be alert to any statements made by federal prisoners. Nichols later reported he had engaged Henry in an incriminating conversation. The Henry Court held that by intentionally creating a situation likely to induce Henry to make incriminating statements without the assistance of counsel, the government violated Henry’s Sixth Amendment rights to counsel. In the instant case Brown was not a paid informant nor was he under instructions to do anything for the government. I do not believe the mere act of returning Brown to appellant’s cell after he had offered to obtain information from appellant establishes the government’s intention to create a situation likely to induce appellant to make incriminating statements. The Commonwealth’s testimony, if believed, would tend to prove that the government did not induce or in any way agree to Brown’s offer to obtain information. Absent such agreement or inducement, I am unwilling to conclude that the suppression court erred in admitting Brown’s testimony.